179 S.W.3d 469 (2005)
Mark LEWIS, Respondent/Employee,
v.
F.E. MORAN, Appellant/Employer, and
Zurich North American, Appellant/Insurer, and
Treasurer of Missouri as Custodian of Second Injury Fund, Respondent/Additional Party.
No. ED 86431.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
Jay C. Lory, St. Louis, MO, for Appellants.
David A. Weigley, Mary J. Sommers-Getz, St. Louis, MO, for Respondents.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
F.E. Moran, employer, and Zurich North America, insurer, (collectively referred to as Moran) appeal from the award of the Labor and Industrial Relations Commission (Commission) affirming the award of the Administrative Law Judge (ALJ) which found Mark Lewis (Lewis) permanently and totally disabled solely due to the work-related injury sustained on August 8, 2001, and awarded permanent and total disability benefits against Moran. On appeal, Moran argues the Commission erred in finding (1) Lewis permanently and totally disabled as a result of his August 8, 2001 accident, and (2) no Second Injury Fund (Fund) liability. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).